163 Ga. App. 906 (1982)
296 S.E.2d 221
GUNN
v.
THE STATE.
64425.
Court of Appeals of Georgia.
Decided October 18, 1982.
Murray M. Silver, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, John M. Turner, II, Assistant District Attorneys, for appellee.
SHULMAN, Presiding Judge.
Appellant was convicted of theft by receiving stolen property, possession of a controlled substance, possession of sawed-off shotguns, and possession of articles with altered identification numbers. He now appeals, questioning the sufficiency of the evidence in his sole enumeration of error.
While executing a search warrant at appellant's home, police officers discovered 20 television sets, 30 stereo component sets, 15-20 cameras, two shotguns, 15 pistols, a silver service, as well as numerous small appliances. Some of the recovered property was identified by recent burglary victims as that which had been taken from their homes. "Nickel bags" of marijuana were confiscated from underneath and beside the bed. It was stipulated that the barrels of the recovered shotguns were less than 18 inches in length.
*907 The evidence presented was sufficient to convince a rational trier of fact of the existence of the essential elements of possession of marijuana and possession of a sawed-off shotgun. Code Ann. Ch. 79A-8; §§ 26-9911a; 26-9913a (5).
With regard to the charges of theft by receiving stolen property and possession of articles with altered identification numbers, appellant complains that the state failed to prove his knowledge of the stolen nature of the goods and the alteration of identifying numbers for the purpose of concealing the identity of the article. Such scienter is an essential element of both crimes (Code Ann. §§ 26-1506, 1806) and may be proved by circumstantial evidence or inferred from circumstances which would excite the suspicions of an ordinarily prudent man. Rogers v. State, 139 Ga. App. 656 (1) (229 SE2d 132); Beadles v. State, 151 Ga. App. 710 (1) (261 SE2d 447). "Even though knowledge is denied by the defendant, the jury would be authorized to return a verdict of guilty based on the circumstances of the case. [Cits.]" Rogers v. State, supra, p. 657. There was sufficient evidence to support the jury's verdict. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560).
Judgment affirmed. Quillian, C. J., and Carley, J., concur.